-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated January 27, 2022, to Office’s request dated November 10, 2021, is acknowledged.  
Substitute specification dated January 27, 2022 is entered on the record. 
Election/Restriction
The notice of allowability dated 11/03/2021 erroneously stated that restriction requirement of October 8, 2020 is withdrawn. The restriction requirement is maintained because all previously withdrawn claims were cancelled. Claim 23 was withdrawn because it was not elected in response to restriction requirement, and the claim was cancelled by applicant on 03/22/2021. Claim 26 was newly added on 09/08/2021, and the claim was drawn to the same subject matter as claim 23. Claim 26 was cancelled via examiner’s amendment because of reasons of record. Thus, applicant’s § 121 rights have been preserved.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Shenshen Li on October 25, 2021.
The application has been amended as follows:
Cancel claim 26.
	
	Authorization for this examiner’s amendment was given in a telephone interview with Shenshen Li on February 2, 2022.
The application has been amended as follows:
	In the specification on page 64 line 12: replace “GIVEQAA-NH2 and GIVEQAAY” with --GIVEQAA-NH2 (SEQ ID NO: 3) and GIVEQAAY (SEQ ID NO: 2)--. 
Conclusion
Claims 1, 3, 4, 6-8, 10, 11, 13, 14, 16-22, 24, and 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Alma Pipic/
Primary Examiner, Art Unit 1617